Citation Nr: 0635950	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-42 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a low back condition, claimed as secondary to 
a service-connected left leg condition, and, if so, whether 
service connection is warranted.

2. Entitlement to an increased rating for residuals of a left 
leg gun shot wound, to include left tibial fracture and 
retained shrapnel fragments, currently rated as 20 percent 
disabling.

3. Entitlement to a compensable rating for residuals of a 
right foot stress fracture. 

4. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 

5. Entitlement to service connection for right knee 
degenerative arthritis, claimed as secondary to a service-
connected left leg condition.

6. Entitlement to service connection for bilateral 
sensorineural hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and April 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 

During the pendency of this appeal, the RO granted the 
veteran an increased rating for his PTSD from 10 percent to 
30 percent disabling in a January 2005 rating decision, 
effective October 10, 2003, the date of the veteran's claim 
for entitlement to an increased rating for PTSD. The 
veteran's claim remains in controversy unless the maximum 
available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the claim is still properly before the 
Board here. 

The Board notes that a prior March 1981 Board decision, in 
pertinent part, denied the veteran's claim for entitlement to 
service connection for a lumbar spine condition, to include 
on a secondary basis.  A July 1998 rating decision also 
denied the veteran's lumbar spine condition, claimed as 
secondary to the service-connected left leg condition.  The 
veteran reasserts his claim in March 2002 again alleging that 
his lumbar spine condition is secondary to his service-
connected left leg condition. A December 2002 rating 
decision, in pertinent part, reopened the claim for 
entitlement to service connection for a lumbar spine 
condition, claimed as secondary to a service-connected left 
leg condition, and denied the claim on its merits. Regardless 
of the RO's actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above. 

The veteran asserts throughout the pendency of this appeal 
that his service-connected left leg injury includes a left 
knee disability. The claim for service connection for his 
left knee condition is raised multiple times in the file by 
the veteran's statements and by the medical records. The 
issue, however, has never been considered by the RO. 
Accordingly, the issue of entitlement to service connection 
for a left knee condition is REFERRED to the RO for proper 
adjudication.

Other than reopening the lumbar spine claim, all other issues 
on appeal are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision, in pertinent 
part, denied service connection for a lumbar spine condition, 
claimed as secondary to a service-connected left leg 
condition, finding that the veteran did not have a chronic 
back condition related to his left leg condition.

2. In regard to the veteran's lumbar spine condition, 
evidence received since the July 1998 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 1998 rating decision that denied the claim for 
entitlement to service connection for a lumbar spine 
condition, claimed as secondary to a service-connected left 
leg condition, is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.1100 (2006).

2. Evidence received since the July 1998 rating decision in 
relation to the veteran's claim for entitlement to service 
connection for a lumbar spine condition, secondary to a 
service-connected left leg condition, is new and material, 
and, therefore, the claim may be reopened. 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims his current lumbar spine condition is a 
result of his abnormal gait due to his service-connected left 
leg condition. Where a disability is claimed as proximately 
due to or the result of a service-connected disease or 
injury, as is the case here, service connection may also be 
established on a secondary basis by a showing that (1) a 
current disability exists and (2) the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

The RO denied service connection for a lumbar spine condition 
in a July 1998 rating decision where the RO found no current 
chronic disability related to his left-leg condition.  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). Here, no correspondence was received within 
the appellate period. Therefore, the July 1998 rating 
decision is final.

At the time of the July 1998 decision, the record included 
service medical records, which noted self-reported prior 
history of occasional back pain, both prior to and during 
service, but no actual treatments or diagnoses. The record 
also included VA medical records from 1979 to 1997, 
indicating several complaints and treatments for chronic back 
pain, with one reference to a motor vehicle accident; and 
several VA examinations conducted in 1970, 1975, 1979 and 
1996, all of which found no significant pathology to diagnose 
the veteran with any lumbar spine condition. A 1979 x-ray of 
record did indicate some positive pathology in the 
lumbosacral spine, but the examiner at that time noted it to 
be "of minor clinical significance...."

Since July 1998, potentially relevant evidence received 
includes medical records from 2000 to 2002, and an October 
2002 VA orthopedic examination. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

For evidence to be new and material in this matter, it would 
have to tend to show that the veteran currently has a lumbar 
spine condition.  Since July 1998, the veteran's medical 
records reflect continued complaints and treatment for low 
back strain from 2000 to 2002 and an October 2002 diagnosis 
of chronic lumbar strain with hypertrophic degenerative 
changes on x-ray.

In light of the new evidence showing that the veteran has a 
current lumbar spine condition, the Board finds that the 
evidence received subsequent to July 1998 is new and material 
and serves to reopen the claim for service connection for a 
lumbar spine condition, claimed as secondary to a service-
connected left leg condition. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the lumbar spine claim is being reopened, any 
deficiencies in notice were not prejudicial to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a lumbar spine condition, 
claimed as secondary to a service-connected left leg 
disability, the claim is reopened, and, to that extent only, 
the appeal is granted.
	(CONTINUED ON NEXT PAGE)


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Here, the veteran was sent VCAA letters in August and 
September 2002 for the following claims: entitlement to 
service connection for a lumbar spine condition, claimed as 
secondary to a service connected left leg condition, 
entitlement to an increased rating for a left leg condition 
and entitlement to a compensable rating for residuals of a 
right foot stress fracture. Neither of those letters, 
however, specifically addressed the laws and regulations 
pertaining to secondary service connection claims or 
increased rating claims. Rather, those letters notified the 
veteran of the evidence necessary to establish direct service 
connection, which is not relevant as to those three claims. 
Although subsequent letters (i.e. November 2003) did notify 
the veteran of such laws and regulations, they were addressed 
specifically for the other claims on appeal. The veteran was 
never sent a specific letter providing notice of the VCAA, as 
it applies to these three claims. The RO should provide a new 
VCAA letter ensuring that all implementing regulations, 
interpretative precedent Court decisions, and any other 
applicable legal precedent are satisfied.

In support of his claim, the veteran submitted, among other 
things, a "notice of award" from the Social Security 
Administration Retirement, Survivors and Disability Insurance 
indicating that the veteran is entitled to monthly disability 
benefits beginning June 2003. Similarly, the record indicates 
that the veteran was employed by the VA and submitted an 
application for disability retirement, which was approved in 
November 2002. The record is devoid of any attempts to obtain 
Social Security Administration records or Office of Personnel 
Management (OPM) records in connection to his disability 
benefits, to the extent they exist. The U.S. Court of Appeals 
for Veterans Claims has held that, where VA has notice that 
the veteran may be receiving disability benefits from the 
Social Security Administration (SSA), and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). 
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002). Under the circumstances 
presented here, the RO should request the veteran's SSA and 
OPM medical records.

In regard to the veteran's claims for entitlement to service 
connection for bilateral sensorineural hearing loss and 
tinnitus, the Board observes the veteran's in-service duties 
are consistent with extreme noise exposure. The veteran is a 
combat veteran awarded with, among other things, a Purple 
Heart and a sharpshooter badge. Although his service medical 
records do not show in-service hearing loss or tinnitus, 
excessive noise trauma can be presumed.
 
The veteran claims he now has hearing loss due to the in-
service trauma. The RO attempted to schedule the veteran for 
an audiological examination in February 2004 where the 
examiner attempted to "remove cerumen from right ear," but 
the veteran could not tolerate the procedure and asked to 
reschedule his appointment. To date, no new VA audiological 
examination was conducted. The pre- and post- service medical 
records are not dispositive, but they are enough to raise the 
possibility that the claimed condition could be related to 
his in-service treatment. See Duenas v. Principi, 18 Vet. 
App. 512 (2004). Therefore, a VA audiological examination is 
indicated.

The veteran filed claims for entitlement to an increased 
evaluation for his post-traumatic stress disorder (PTSD) and 
his left leg condition, stating that these conditions have 
worsened since they were last evaluated. The veteran was last 
afforded a PTSD examination in February 2004, nearly three 
years ago, and was last afforded an orthopedic examination of 
his left leg in October 2002, over four years ago. The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2005). New examinations for the 
veteran's PTSD and left leg condition are indicated because 
the medical evidence may not accurately reflect the current 
severity of the veteran's conditions.

The veteran has also claimed entitlement for total disability 
based on individual unemployability (TDIU). As explained 
above, the record contains evidence that the veteran was 
approved for disability retirement by the OPM. The VA medical 
records also include an October 2002 report by a physician 
stating, in pertinent part, that "[the veteran] is therefore 
not felt to be fit for the duties of his assigned job as a 
supply technician." The evidence, however, is unclear as to 
what conditions are considered the most disabling and whether 
the veteran would be fit for any other type of employment. It 
is, therefore, the Board's opinion that a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to assess the 
severity of the veteran's current various service-connected 
disabilities and their effect on his employment versus non 
service-connected disabilities.

The Board notes that TDIU claims, in general, are largely 
based on consideration of service-connected disabilities 
versus non service-connected disabilities and their various 
disability ratings. Given the uncertainty of all of these 
claims, the Board concludes that the TDIU issue is 
"inextricably intertwined" with all the issues certified 
for appeal and therefore they all need to be fully decided 
prior to adjudication of the veteran's TDIU claim. See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from February 2003 to 
the present. 



Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, 
the RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for secondary service 
connection and increased ratings for his 
various claims. The veteran should also be 
advised to submit any pertinent evidence in 
his possession. The veteran and his 
representative should be given the 
opportunity to respond.

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
retirement, survivors and disability 
insurance and disability benefits. Any 
attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

3. Contact the Office of Personnel 
Management for the purpose of obtaining a 
copy of the decision and all medical 
records relied upon in conjunction with 
the veteran's application for disability 
retirement. Any attempts to obtain records 
that are ultimately unsuccessful, should 
be documented in the claims folder.

4. Obtain the veteran's medical records for 
his conditions on appeal from the VA 
medical system in Heartland, Missouri from 
February 2003 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

5. After obtaining the above records, to 
the extent available, schedule the veteran 
for an audiological examination for the 
claimed conditions of bilateral 
sensorineural hearing loss and tinnitus to 
determine the extent and likely etiology 
of any audiological conditions found, 
specifically addressing whether the 
veteran's condition(s) is(are) due to any 
incident of service, to include his in-
service noise exposure. The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6. After obtaining the above records, to 
the extent available, arrangements should 
be made to afford the veteran VA 
examinations by appropriate specialists to 
determine the severity of his service-
connected disabilities, to include the 
veteran's post-traumatic stress disorder 
(PTSD) and left leg condition. The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports. The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service- 
connected disabilities. They should also 
render an opinion as to the overall effect 
of the disability on the veteran's ability 
to obtain and retain employment, that is, 
whether it would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment. It would 
be helpful if the examiners would comment 
on the October 2002 opinion rendered 
regarding the ability of the veteran to 
engage in gainful employment. 
Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by non 
service-connected disabilities (including 
disequilibrium, vertigo, dizzy spells). 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically addressing what, 
if any, affects the disability has on the 
veteran's daily activities. 



7. The RO should then readjudicate the 
veteran's claims. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


